Per Curiam:

The petition for writ of certiorari is granted. The judgments below are vacated and the case remanded to the District Court with instructions to dismiss those causes of action involving solely construction work, and to reconsider the remaining causes of action in the light of the decision of this Court in Kennedy v. Silas Mason Co., 334 U. S. 249.
Mr. Justice Rutledge is of the opinion that the case as a whole should be remanded to the District Court for further proceedings in view of the decision of this Court in Kennedy v. Silas Mason Co., 334 U. S. 249. Dissenting: Mr. Justice Black, Mr. Justice Douglas, and Mr. Justice Murphy.